Citation Nr: 1414147	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an inguinal hernia, claimed as a rupture. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, and if so, whether service connection is warranted.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to April 1947. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen a previously denied claim of service connection for an inguinal hernia. 

A video conference hearing was held in August 2012 before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing testimony is in the claims file. No party has asserted that the VLJ did not comply with the pertinent regulations and fully explain the issues on appeal or suggest the submission of evidence that may have been overlooked. During the hearing, the VLJ and the Veteran's representative asked specific questions directed at identifying the elements required to award service connection and identifying the Veteran's treatment history. 38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In September 2012, the Board reopened and remanded the Veteran's claim for service connection for a hernia. The Board also remanded the claim for service connection for varicose veins specifically for the issuance of a Statement of the Case (SOC); such was issued in July 2013, and the Veteran did not file a Substantive Appeal. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013). Thus, the issue is not before the Board. 

In September 2013, the RO declined to reopen a previously denied claim of service connection for a back disorder and denied claims for service connection for bilateral hearing loss and tinnitus. The Veteran filed a Notice of Disagreement (NOD) as to those issues in September 2013, and submitted an October 2013 statement electing the traditional review process. However, to date, the RO has not issued a SOC as to those claims; and in its February 2014 Informal Hearing Presentation, the Veteran's representative specifically requested that the Board remand those issues for the issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, and if so, whether service connection is warranted, and service connection for bilateral hearing loss and tinnitus, addressed in the REMAND portion of the decision below, are REMANDED to the Appeals Management Center (AMC).


FINDING OF FACT

There is no probative evidence that inguinal hernia, claimed as a rupture, was incurred in or aggravated by the Veteran's active service.




CONCLUSION OF LAW

The criteria for service connection for an inguinal hernia, claimed as a rupture, are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Proper notice must inform, prior to the initial adjudication, the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The notice should also discuss:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability; and explain how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper assistance includes assisting the claimant in the procurement of service and VA treatment records and pertinent private treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board concludes that VA's duties to notify and assist the Veteran have been satisfied, and no party has asserted otherwise. An August 2010 letter, sent to the Veteran prior to the initial adjudication of his claim, addressed all the elements discussed above. The Veteran's service treatment records and VA treatment records have been associated with the claims file, as well as his identified and authorized private treatment records. The Veteran has at no time referenced available outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. A November 2013 response from the Social Security Administration (SSA) indicates that the Veteran's records related to his claim for disability benefits were destroyed; and in December 2013, the Veteran was informed of such and a Formal Finding was issued. The Veteran was afforded a VA examination in December 2012; and the resulting VA opinion, based on review of the claims file and supported by rationale, and including considering of pertinent clinical findings and the Veteran's lay statements, is adequate to decide the claim. 

Additionally, the Board finds there has been substantial compliance with its October 2013 remand directives. 38 C.F.R. § 3.655 (2013); Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders), D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). The record indicates that the AMC, in November 2013, as noted above, received a negative response as to their request for the Veteran's SSA records. In December 2013, the AMC notified the Veteran and issued a Formal Finding and Supplemental Statement of the Case (SSOC). 

Service Connection - Pertinent Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

The second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology. The United States Court of Appeals for the Federal Circuit has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). In addition, such chronic diseases may be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of compensable degree or more within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1133 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). However, an inguinal hernia is not such a disability. 

A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



Medical and Lay Evidence

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of an inguinal hernia. Such records, dated in May 1946, indicate that he experienced side and back pain. Report of his service separation examination, dated in March 1947, indicates that his musculoskeletal and genitourinary systems and abdominal wall/viscera were all physically normal. The examiner noted that the Veteran strained his back and side, in October 1946 in Guam, and was treated at the dispensary.  

In May 1947, the Veteran was denied service connection for a growth of the testicle because none was shown by the evidence; no disability was shown upon separation. The Veteran filed a claim for service connection for a rupture in March 1983. VA treatment records dated in June 1983 and September 1983 indicate that the Veteran complained of pain for several years and was diagnosed with a varicocele. He was denied service connection for a rupture and varicocele by a January 1985 Board decision. 

The Veteran asserted, during his June 1983 DRO hearing, that he did not complain of a rupture in the testicle during active service, and that he was told during his service separation examination that he had a growth or rupture. He asserted that he had no complaints of such at that time. He reported, in 1983, that he had experienced pain and left lower extremity symptoms such as numbness, and swelling and bulging in the last five years. He reported that his doctor, whom he saw recently, thought such was a vein problem, not a rupture. He reported that he saw a physician six or seven years ago, who has since moved, and was told that he "had prostate glands;" however, he also seemed to report that such occurred in the mid 1960's. 

On VA examination in October 1985, in connection with the Veteran's claim for nonservice-connected pension, he complained of varicose veins that "hurt all the time" and he presented without abnormality of the veins or genitourinary system, or a hernia. The examiner noted that he had previous left hernia repair, with moderate tenderness at the site, without mass. 
Private treatment records dated in August 2010 indicate that the Veteran underwent hernia surgery. The physician noted prior VA left inguinal hernia surgery, with continued pain since. 

The Veteran asserted, during his August 2012 Board hearing, that he did not know until his separation from service that he had a rupture, but that the examiner wrote such down in his record. He asserted that he believed that his rupture began with his in-service back injury. He reported that he "had been ruptured" ever since and had "put up with it" for forty years and underwent two surgeries. He reported that from 1947 through 1982; he did not seek medical attention and just tolerated the pain and discomfort. He asserted that in 1983, his VA physicians informed him that he had a vein problem and his rupture was diagnosed as a varicocele. He reported a 1985 surgery for his veins, and admitted that he was unsure if his 1947 rupture was in the same location as his 1983 symptoms. However, in a July 2013 statement, the Veteran reported that his rupture and hernia were the "same thing." 

On December 2012 VA examination, the examiner noted that the Veteran had VA surgery in 1983 or 1984 which the Veteran believed was for varicose veins, and a varicocele was repaired. The examiner noted that the Veteran had left inguinal hernia mesh repair in August 2010 and the Veteran reported that he had strained himself after surgery and "hasn't been right since." The examiner noted the Veteran's May 1946 in-service back and side pain and March 1947 service separation examination silent for hernia, with normal genitourinary and musculoskeletal findings. He noted his June 1983 diagnosis of varicocele, with pain and discomfort for several years, and his continued complaints in September 1983. The examiner noted that the Veteran presented in January 1984 status-post left varicocele repair. While the examiner determined that no current hernia was detected on examination and there was no present varicocele, he checked the box on the first page of the examination report indicating a current hernia. 

After review of the claims file and physical examination of the Veteran, the examiner provided a negative etiological opinion as to the Veteran's inguinal hernia, claimed as rupture, and active service. He reasoned that the Veteran complained of back and side pain in 1946 and presented, in 1947, without hernia or abnormal genitourinary and musculoskeletal findings examination. He noted that the Veteran had complained of testicular pain, on-going for years, and complained of current testicular pain, despite the absence of detectable hernia or varicocele on physical examination. He asserted that a varicocele and a hernia are two separate disease entities with separate etiologies. He again concluded that the Veteran's hernia is most likely a result of the weakening or disruption of the fibromuscular tissues of the body wall and less likely due to his in-service complaints of back and side pain. 

On VA treatment in May 2013, the Veteran complained of left lower extremity symptoms and reported that his private physician operated on his hernia in 1983 and told him that he had it in the military, and that he had a 2010 hernia surgery after reinjury. He was diagnosed with left inguinal hernia.

Analysis

The December 2012 VA opinion was based on a review of the claims file, a history provided by the Veteran, with his lay statements as to on-going pain, and a physical examination. Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination. See Colvin v. Derwinski, 1 Vet. App. 171 (1991). There is no other competent opinion in the record to refute these findings or to otherwise suggest that an inguinal hernia, claimed as rupture, was incurred in or aggravated by service. The Board notes here that the Veteran, in a February 2013 statement, asserted that the VA examiner, in December 2012, did not "check his rupture" properly and that the examiner did not "check" such in the same way that he had been examined in the past. Review of the examination report, however, is silent for any indication that the Veteran was not afforded a complete examination. 

While the Veteran asserted that he was told by a military examiner that a rupture was found on physical examination in March 1947 and would be recorded, such is not borne by the record. Review of the Veteran's service separation examination report indicates that the military examiner took the time to describe the Veteran's back and side pain, and noted such was treated at the dispensary in Guam; and it is possible that such is the notation the Veteran remembered discussing with the military examiner. There is no indication the Veteran presented with any "rupture," as no such abnormality was noted in the examination report specifically requiring a response form the military examiner. As discussed above, the examination report indicates that his musculoskeletal, genitourinary, and abdominal wall/viscera were all physically normal. The Board finds the military examiner's specific findings of normal musculoskeletal and genitourinary systems, and a normal abdominal wall/viscera, as well as his further description of prior back and side pain more probative evidence of the Veteran's condition at separation from service than the Veteran's lay statements that he recalls being told that he had a "rupture."

Also, while the Veteran asserts that he was told by his private physician that he "had it in the military," referring to his hernia, such is not borne by the record. Review of the Veteran's private treatment records is silent for such an assertion, or any discussion of the Veteran's military history; and no private treatment provider has offered an etiological opinion on the Veteran's behalf.  

Further, the Board finds that while the Veteran is competent to report the onset of his symptoms, his statements have been inconsistent and thus lack credibility. Caluza, supra. Specifically, as noted above, during his June 1983 DRO hearing, he reported that he experienced symptoms in the last five years, and also described treatment related to the prostate possibly in the mid-1960's, still 20 years after separation from service. Such statements were rendered in response to a query of the Veteran's representative as to his relevant history over the past 15-20 years. In contrast, during his August 2012 Board hearing, he reported that from 1947 to 1982, he tolerated his pain and discomfort and did not seek medical attention. Thus, the Board finds that there is no probative evidence of continuous symptoms from the time of separation from service to the present. 

The Veteran has contended that his inguinal hernia, claimed as rupture, is related to service, that such was asymptomatic but clinically present at his service separation examination in 1947. However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). The Board finds that the question regarding the potential relationship between an inguinal hernia, claimed as rupture, and service, to be complex in nature. See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Therefore, the Board finds that there must be some competent and credible evidence beyond the Veteran's own conclusory statement regarding causation to establish that any inguinal hernia, claimed as rupture, was incurred in or aggravated by his active service, including the back and side complaints therein. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for service connection for an inguinal hernia, to include rupture. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an inguinal hernia, claimed as a rupture, is denied. 


REMAND

As discussed in the Introduction, the Veteran has submitted a timely NOD to initiate an appeal of the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, and if so, whether service connection is warranted, and service connection for bilateral hearing loss and tinnitus. He has not been provided an SOC concerning these claims, and on remand, the AMC should provide him such. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Issue a SOC with respect to the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, and if so, whether service connection is warranted, and service connection for bilateral hearing loss and tinnitus. Advise the Veteran and his representative of the need to file a substantive appeal following the issuance of the SOC if the Veteran wishes to complete an appeal as to these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


